—Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered August 13, 1991, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we are satisfied that it was sufficient to establish the intent element of the crime of grand larceny in third degree. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; see also, People v Gaimari, 176 NY 84; People v Garafolo, 44 AD2d 86).
The defendant’s remaining contentions are without merit (see, People v Brown, 48 NY2d 388, 393; People v Thomas, 170 AD2d 549; People v Maddox, 139 AD2d 597). Mangano, P. J., Bracken, Lawrence and O’Brien, JJ., concur.